                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02224-PAB-MEH

JAMI BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
JUSTIN BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
TONY AUYANG,
MARY RITZ,
JAMES RITZ,
ROBBY ORBANOSKY,
JUDITH ORBANOSKY,
HANNAH ORBANOSKY,
PHILIP WINTERLAND,
JOSLYN WINTERLAND,
STEVAN ADJEMIAN,
ASHLEY ADJEMIAN,
KELSY HERRICK, individually and on behalf of minor children, D.H. and M.H. and
JEFFREY HERRICK, individually and on behalf of minor children, D.H. and M.H.,

       Plaintiffs,

v.

WEYERHAUSER COMPANY, and
WEYERHAUSER NR COMPANY,

       Defendants.


                                              ORDER


Michael E. Hegarty, United States Magistrate Judge.

       The parties to this case have a dispute concerning expert witness fees.          Specifically,

Plaintiffs seek payment to their experts for time the experts used in preparing for their depositions.

The experts at issue are an industrial hygienist and four toxicologists.   Defendants have paid for

some but not all hours requested by the experts.        I have been asked to referee the disputed

amounts.    For each of the experts at issue, I make the following ruling.          I recognize that

Defendants have already agreed to pay some preparation time; such payments shall be an offset to

the following amounts due:
Industrial Hygienist Robert Woellner

       Mr. Woellner’s hourly rate is $325.00 (other than travel time).         He sought a total of

$8,425.00.     This includes seven hours for the actual deposition, two hours travel time (at

$150.00/hour), and nineteen hours for preliminary work including deposition preparation,

document disclosures, and administrative tasks in setting up the deposition.   At issue is $5,850.00

for the preliminary work. For Mr. Woellner, as for all experts on either side of the case, some

preparation is necessary to ensure complete testimony and, obviously, to avoid creating potential

impeachment opportunities for opposing counsel.        I will authorize two hours preparation for

every hour of deposition.   Thus, Mr. Woellner shall be compensated for seven hours of deposition

and fourteen hours of preparation, including administrative tasks, for a total of twenty-one hours

at $325.00/hour and two hours travel time at $150.00/hour.

Toxicologist Dr. Ken Kulig

       Dr. Kulig’s hourly rate is $600.00.    He sought a total of twenty-nine and one-quarter hours

for a bill of $17,550.00.   This includes seven hours for the actual deposition, no travel time, and

twenty-two and one-quarter hours for deposition preparation.           At issue is $13,350.00 for

preparation.   Dr. Kulig shall be compensated for seven hours of deposition, one hour travel, and

fourteen hours preparation, for a total of twenty-two hours at $600.00/hour.

Toxicologist Dr. Benjamin Hatten

       Dr. Hatten’s hourly rate is $600.00.     He sought a total of thirty-three hours for a bill of

$19,800.00.    This includes nine hours for the actual deposition and travel time (combined, not

separated; the deposition lasted, according to Defendants, six and one-half hours), and twenty-four

hours for deposition preparation (including transcript review).     At issue is $14,400.00 for the

preparation.   Dr. Hatten shall be compensated for six and one-half hours of deposition, two and


                                                  2
one-half hours travel, and thirteen hours preparation, for a total of twenty-two hours at

$600.00/hour.

Toxicologist Dr. E.W. Cetaruk

       Dr. Cetaruk’s hourly rate is $600.00.       He sought a total of forty-nine and three-quarters

hours for a bill of $29,850.00.   This includes five hours for the actual deposition, one and one-

half hours travel time, and forty-three and one-quarter hours for deposition preparation.   At issue

is $25,950.00 for the preparation.     Dr. Cetaruk shall be compensated for five hours of deposition,

one and one-half hours travel, and ten hours preparation, for a total of sixteen and one-half hours

at $600.00/hour.

Toxicologist Dr. William Boroughf

       Dr. Boroughf’s hourly rate is $600.00.      He sought a total of twenty-two and three-quarters

hours for a bill of $13,650.00.      This includes five and one-half hours for the actual deposition,

one hour travel time, and sixteen and one-quarter hours for deposition preparation (including

transcript review).    At issue is $9,750.00 for the preparation.           Dr. Boroughf shall be

compensated for five and one-half hours of deposition, one hour travel, and eleven hours

preparation, for a total of seventeen and one-half hours at $600.00/hour.

       SO ORDERED.

       Dated this 1st day of August, 2019, at Denver, Colorado.

                                                BY THE COURT:




                                                Michael E. Hegarty
                                                United States Magistrate Judge



                                                   3
